Case 1:19-cr-10164-ADB Document 84-3 Filed 10/06/20 Page 1 of 5




                       EXHIBIT C
                            Case 1:19-cr-10164-ADB Document 84-3 Filed 10/06/20 Page 2 of 5

 AO 93 C /OR/l R) Warrant hv'l'elenhone or Other Reliable Electronrc Means                 d      original                 I   Duplicate Original


                                              Umrpn Srnrns Drsrrucr Counr
                                                                               for the
                                                                     Distri ct of Massachusetts

                     In the Matter of the Search        of                        )
                 (Briefly describe the property to be searched                    )
                  or identify the person by name and address)                            Case   No. 20-MJ-51 09-JGD
                                                                                  )
            ONE SAMSUNG GALAXY 58 CELLULAR                                        )
           TELEPHONE SEIZED ON MARCH 13,2019
                                                                                  )
                                                                                  )

                    WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:        Any authorized law enforcement officer
         An application by a federal law enforcement offtcer or an attorney for the government requests the search and seizure
of the following person or property located in the                              District of             M        uetts
(identify the person or describe the property to be searched and give its location):
  One Samsung Galaxy SB cellular telephone seized from 3 Newton Street, Apartment 2, Lawrence, Massachusetts, on March
  13,2019, as more fully described in Attachment A, attached hereto and incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal ftdentifu the person or describe the property to be seized):
  Evidence of violations of 21 U.S.C. SS 841 (a) and 846, as described in Attachment B, attached hereto and incorporated herein,




           YOU ARE COMMANDED to execute this warrant on or before                    June 23 2020          (not to exceed I 4 days)
      d    in the daytime 6:00 a.m. to 10:00 p.m. fl at any time in the day or night because good cause has been established.

           Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the propefty taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
properfy was taken.
           The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required   by law and prornptly return this warrant and inventory to                          Judith G. Dein
                                                                                                             (United States Magistrate Judge)

      ilPursuant to l8 U.S.C. $ 3 l03a(b), I find that imm                                 on may have an adverse result listed in 18 U.S.C.
$ 2705 (except  for delay oftrial), and authorize the                                             to delay notice to the person who. or whose
properfy, will be searched or seized ftheck the
      il   for   ___     days (not   ro exceed   30) D until,                                           ific date of
                                                                                  -L
Dare and rime       issued:          10:09 AM, Jun 10,                                                                         fuAJ
                                                                                                                     Judge's signature

City and state                 Boston MA                                                          Judith G. Dei        United States M          istrate
                                                                                                                   Printed name and tille
                                                                                                                               usAo         000941
                         Case 1:19-cr-10164-ADB Document 84-3 Filed 10/06/20 Page 3 of 5


 AO 93C (08/18) Warranr by Telephone or Orher Relrable Electronic Means (Page 2)


                                                                              Return
 Case No.:                                Date and time warrant executed               Copy of warrant and inventory left with
  20-MJ-5109-JGD
 Inventory made in the presence of

 Inventoryr   ofthe property taken and name(s) ofany person(s) seized:




         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date
                                                                                             Exe cut in g   ffi ce r's   s i gnatur   e




                                                                                                Prinled name and tille




                                                                                                                          usAo_000942
       Case 1:19-cr-10164-ADB Document 84-3 Filed 10/06/20 Page 4 of 5




                                    ATTACHMENT A

                         Description of the Properfv To Be Searched

       A Samsung Galaxy S8 cellular telephone seized from 3 Newton Street, Apartment 2,
Lawrence, Massachusetts, on March 13,2019 (DEA Exhibit N-25), currently in the custody of
the Drug Enforcement Administration, l5 New Sudbury Street, Boston, Massachusetts 02114.




                                                                           usAo    000943
         Case 1:19-cr-10164-ADB Document 84-3 Filed 10/06/20 Page 5 of 5




                                            ATTA                B

                                Items to he Seized from the T       Teleohone

         All records anddala from January 1,2018, to March 13,2019, in any formatwhatsoever
(digital, electronic, or otherwise) that constitute evidence, fruits, or instrumentalities of violations
of 2l U.S.C. $$ 846 and 841 (drug conspiracy and drug distribution), including, without
limitation:

           a.   Names and contact information that have been programmed into the device
                (including but not limited to contacts lists) of individuals who may be engaged in
                drug trafficking;

           b.   Logs of calls (including last numbers dialed, last calls received, time of calls,
                missed calls, and duration of calls) both to and from the device;

           c.   Text messages both sent to and received from the device (including any in draft
                form) relating to or referencing drug trafficking andlor referencing individuals
                engaged in drug trafficking;

           d.   Incoming and outgoing voice mail messages both to and from the device relating
                to or referencing drug trafficking or individuals engaged in drug trafficking;

           e.   GPS data;

           f.   Browser messages and/or internet communications (e.g., e-mail, text messages)
                both to and from the device (including any in draft form) relating to or referencing
                drug trafficking or individuals engaged in drug trafficking;

           o    Documents, photographs, or videos in any format, including but not limited to
           b.
                Microsoft Word or Adobe PDF files, relating to or referencing drug trafficking or
                individuals engaged in drug trafficking;

           h    All   data   within the device evidencing ownership, possession, custody, control, or
                use of the device; and

                Service Provider handset unlock password(s) and any other passwords used to
                access the electronic data described above.




                                                     2



                                                                                       usAo     000944
